Milkey, J.
(concurring) Because the Appellate Tax Board (board) gave the statute a reasonable interpretation, I agree with the majority that the board’s decision should be affirmed. See Provencal v. Commonwealth Health Ins. Connector Authy., 456 Mass. 506, 514 (2010) (“substantial deference” owed to agency’s interpretation of statute it administers). I write separately to make two limited points. The first has to do with those aspects of the majority’s opinion that suggest a bright-line distinction between the historic building at issue (Palmer Mansion) and its surrounding parkland. In my view, drawing such a distinction is not warranted. Notwithstanding its relatively small footprint, Palmer Mansion appears to be an integral component of Bradley Palmer State Park (park). Indeed, the park originated as a private estate. At least to a limited extent, the public can no doubt enjoy the historic and architectural attributes of Palmer Mansion (which Willowdale indisputably played a critical role in preserving) without ever entering its interior.
I also take issue with the majority’s conclusion that no deference is owed to the State park agencies. Although the Department of Environmental Management (DEM) (and its successor the Department of Conservation and Recreation [DCR]) may not be owed deference on matters of taxation, they presumably are owed some deference on subsidiary issues that involve the administration and use of State parks. In its 2001 opinion letter, DEM did not merely state its view that its lessee should not be taxed. Rather, the agency specifically concluded that Willow-dale’s “use is reasonably necessary to the public purpose of the park,” and it explained at some length how it came to that conclusion. The board upheld the town’s decision without coming to grips with, or even mentioning, OEM’s views on this issue (the determinative issue in the case). I find this omission disquieting. I am ultimately comfortable with affirming the board’s decision notwithstanding this omission only because of how the issues developed over the course of the proceedings.1

As the majority notes, it is not at all clear that the DEM letter was properly *774before the board since Willowdale merely had attached the letter to its administrative brief. In addition, DCR has demonstrated little interest in pressing the position that its predecessor held. Notably, DCR did not make any am-icus submission to the board or this court. When Willowdale’s counsel was asked at oral argument whether he could shed any light on OCR’s absence, he replied that DCR had made it plain that Willowdale “had been told previously that we were on our own” in pressing the matter. The agency’s unwillingness to stand behind its predecessor’s letter undercuts the force of the position that Willowdale ascribes to it.